Case: 15-60734          Document: 00513538868        Page: 1   Date Filed: 06/08/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                            No. 15-60734                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
In The Matter Of: BOBBIE J. MARTIN                                            June 8, 2016
                                                                            Lyle W. Cayce
                 Debtor                                                          Clerk

--------------------------------------------------------

COUNTRY CREDIT, L.L.C.,

                 Appellant

v.

BOBBIE J. MARTIN,

                 Appellee




                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                  USDC 3:14-CV-709


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
        Country Credit, L.L.C. appeals the district court’s order affirming the
bankruptcy court’s decision that debt arising from a payday loan made to


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60734     Document: 00513538868     Page: 2   Date Filed: 06/08/2016



                                  No. 15-60734
Bobbie J. Martin was dischargeable. On appeal, we have reviewed the record,
studied the briefs, and heard oral argument by both parties.            We have
concluded, in the light of our precedents, that the bankruptcy court did not err
when it determined that Bobbie J. Martin’s debt, acquired through a payday
loan from Country Credit, L.L.C., is dischargeable. Accordingly, the order of
the district court is affirmed.
      AFFIRMED.




                                       2